NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0468n.06

                                         Case No. 22-1201

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Nov 18, 2022
                                                        )
UNITED STATES OF AMERICA,                                                   DEBORAH S. HUNT, Clerk
                                                        )
       Plaintiff-Appellee,                              )
                                                        )        ON APPEAL FROM THE
v.                                                      )        UNITED STATES DISTRICT
                                                        )        COURT FOR THE EASTERN
MARQUEZ MAURICE GOINS,                                  )        DISTRICT OF MICHIGAN
       Defendant-Appellant.                             )
                                                        )                              OPINION


Before:SUTTON, Chief Judge; COLE and THAPAR, Circuit Judges.

       COLE, Circuit Judge. Marquez Goins was arrested after an incident of alleged domestic

violence and was subsequently indicted for being a felon in possession of a firearm. Goins moved

to suppress evidence that police obtained after they entered a residence without a warrant. The

district court denied the motion, and Goins pleaded guilty to the charge in the indictment. Goins

now appeals, arguing that the district court erred in denying his suppression motion. Because the

district court did not clearly err in determining that exigent circumstances justified the warrantless

entry and therefore the evidence was obtained lawfully, we AFFIRM the denial of Goins’s

suppression motion.

                                        I. BACKGROUND

       On July 19, 2020, at approximately 3:30 a.m., Florence Osborne called 911. Osborne told

the operator that her daughter’s boyfriend was “fighting her” and that he “got a gun” at

838 Calumet Street in Detroit, Michigan. (Govt. Ex. 1, 911 Call, R. 25 (audio recording).)
Case No. 22-1201, United States v. Goins


When asked what the boyfriend was doing with the gun, Osborne reported that she was unsure,

having just received “a call” relaying the information to her. (Id.) Shortly thereafter, the Detroit

Police dispatcher relayed the information to Officers Muhamed Vilic and Larry Jenkins and

directed them to respond.

       At the scene, Osborne greeted Vilic and Jenkins with a key to the apartment, identified

herself as the 911 caller and mother of the victim, and reiterated the same information conveyed

on the 911 call. Vilic and Jenkins heard no yelling or other sounds of a struggle coming from the

apartment, nor did they interview any neighbors to ask if they had seen or heard any signs of

violence at the apartment. Vilic, however, peered through the blinds of the apartment window and

spotted two people, later confirmed to be Marquez Goins and Erica Arnold, seated on the couch.

Vilic saw Arnold’s face and believed that she looked “very uncomfortable,” like “she did not want

to be there;” she sat upright and tense, leaning to the side as if trying to “create space” between

herself and Goins. (Mot. to Suppress Hr’g Tr., R. 60, PageID 396–97.) Vilic also observed what

he believed to be signs of a struggle, including eating utensils on the floor and other items that

seemed “knocked down, out of place.” (Id. at 397.)

       Based on the information relayed to them by the police dispatcher and Osborne, as well as

their observations on the scene, Vilic and Jenkins decided to enter the apartment to separate the

couple and investigate further. Vilic and Jenkins knocked on the apartment door, which was

unlocked and, according to Vilic, a female voice gave them permission to enter. Goins disputes

the veracity of this statement. In any event, Vilic and Jenkins entered the apartment and told Goins

and Arnold to show them their hands; Arnold did so, but Goins kept his hands “wrapped around”

Arnold. (Id. at 398.) Vilic and Jenkins repeated the commands, and Goins again declined to




                                               -2-
Case No. 22-1201, United States v. Goins


comply. Based on their continued concern for Arnold’s safety, Vilic and Jenkins then decided to

physically separate the couple.

       After extricating Arnold from Goins’s grip, Vilic and Jenkins asked if there were any

weapons in the apartment. Arnold informed them of a weapon that belonged to her, which Vilic

and Jenkins verified. Both Arnold and Goins denied there being any other weapons in the

apartment, but Vilic noticed the handle of a gun sticking out of Goins’s right pants pocket. Vilic

began to retrieve the weapon from Goins’s pocket, and a struggle ensued. Vilic and Jenkins

eventually secured the gun and arrested Goins, who admitted that he was not supposed to own a

gun but had it for protection nonetheless. After police removed Goins from the apartment, Arnold

reported that she and Goins had a disagreement at a nightclub earlier that evening. Against

Arnold’s wishes, Goins followed her home and, once at her apartment, slapped and bit her.

Consistent with Arnold’s story, Vilic saw bruising and small lacerations on Arnold’s face and bite

marks near her right ear.

       Several months later, a grand jury indicted Goins with being a felon in possession of a

weapon in violation of 18 U.S.C. § 922(g)(1). Goins moved to suppress evidence of the gun and

his statements to police, arguing that police obtained both unlawfully based on the Fourth

Amendment’s prohibition on warrantless searches and seizures. The government acknowledged

that Vilic and Jenkins entered the apartment without a warrant but presented several arguments to

justify the entry. After an evidentiary hearing, the government abandoned several of the arguments

made in its brief and relied solely on the Fourth Amendment’s exigent circumstances exception.

The district court concluded that exigent circumstances indeed justified the warrantless entry into

the apartment, and thus declined to suppress the gun or evidence of Goins’s statements to police.




                                               -3-
Case No. 22-1201, United States v. Goins


        Goins pleaded guilty to the charge in the indictment, and now appeals, specifically

challenging the district court’s denial of his motion to suppress. Because the district court did not

err in finding that exigent circumstances justified Vilic and Jenkins’s warrantless entry, we affirm.

                                          II. ANALYSIS

       In reviewing a denial of a motion to suppress evidence, we review the district court’s

factual findings for clear error and its legal conclusions de novo. United States v. Snoddy, 976 F.3d

630, 633 (6th Cir. 2020) (quoting United States v. Hockenberry, 730 F.3d 645, 657 (6th Cir. 2013)).

We consider the evidence in the light most favorable to the prosecution. United States v. Woods,

711 F.3d 737, 740 (6th Cir. 2013). The district court’s factual findings will only be deemed clearly

erroneous if, upon review, we are left with “a definite and firm conviction” that the district court

made a mistake. United States v. Huffman, 461 F.3d 777, 782 (6th Cir. 2006) (quoting United

States v. Worley, 193 F.3d 380, 384 (6th Cir. 1999) (internal quotation marks omitted)).

       The Fourth Amendment wards against unreasonable searches and seizures inside a home,

and searches and seizures conducted without a warrant are presumed unreasonable. Michigan v.

Fisher, 558 U.S. 45, 47 (2009). But exceptions to the prohibition on warrantless entry exist,

including—as relevant here—the “exigent circumstances doctrine.” United States v. Purcell,

526 F.3d 953, 960 (6th Cir. 2008). The government can thus overcome the presumption of

unreasonableness by proving that exigent circumstances justified the warrantless entry. Schreiber

v. Moe, 596 F.3d 323, 329–30 (6th Cir. 2010) (quoting Fisher, 558 U.S. at 47.) Exigent

circumstances arise where taking the time to procure a warrant would cause “immediate and

serious consequences.” Thacker v. City of Columbus, 328 F.3d 244, 253 (6th Cir. 2003) (quoting

Ewolski v. City of Brunswick, 287 F.3d 492, 501 (6th Cir. 2002)). Relevant here, an officer’s

reasonable belief, based on the totality of the circumstances, that he needed to enter a residence to


                                                -4-
Case No. 22-1201, United States v. Goins


protect someone from harm warrants a finding of exigency. Baker v. City of Trenton, 936 F.3d

523, 531 (6th Cir. 2019) (quoting Brigham City v. Stuart, 547 U.S. 398, 404 (2006)).

        Here, the district court did not err in determining that reasonable officers would have

believed that an exigency justifying an immediate, warrantless entry existed. Although none of

these circumstances individually justify a warrantless entry, taken together, the 911 call, Osborne’s

statement on the scene, and Vilic’s observations of Arnold and the state of the apartment indicated

that Vilic and Jenkins needed to respond swiftly to prevent Goins from harming Arnold.

        First, 911 calls—while not determinative—are “highly relevant” to the issue of exigency.

Smith v. City of Wyoming, 821 F.3d 697, 712 (6th Cir. 2016). Osborne also took an extra step to

corroborate the information she provided on the 911 call by appearing in person and informing the

officers about the alleged violence and potential firearm. See Huffman, 461 F.3d at 785 (on-scene

corroboration of 911 call supported finding of exigent circumstances). And the contents of the

911 call and Osborne’s statement at the scene were particularly concerning. The mere existence

of firearms within a residence does not create an exigency, but indicia that such weapons might be

used can support a finding of exigent circumstances. See Gradisher v. City of Akron, 794 F.3d

574, 584–85 (6th Cir. 2015). Such was the case here where Osborne stated that Goins was

“fighting” Arnold and had a gun on him. (Govt. Ex. 1, 911 Call, R. 25 (audio recording).)

        Furthermore, Vilic’s observations of signs of a struggle and Arnold’s apparent discomfort

also suggest that the police reasonably believed they needed to intervene immediately. Goins

correctly observes that, by itself, Vilic’s observation of a few displaced eating utensils does not

justify a finding of exigency. But Goins ignores the other facts—such as Osborne’s statement that

Goins had already been violent toward Arnold—and Supreme Court precedent, which makes clear

that “[o]fficers do not need ironclad proof of ‘a likely serious, life-threatening’ injury” to justify a


                                                 -5-
Case No. 22-1201, United States v. Goins


warrantless entry based on exigent circumstances.          Fisher, 558 U.S. at 49.      An exigent

circumstances analysis requires consideration of the totality of the circumstances and, in light of

all of the evidence Vilic and Jenkins had when they decided to enter the residence, they had an

objective basis to believe that immediate entry was justified. See United States v. Brown, 449 F.3d

741, 748 (6th Cir. 2006).

       Goins argues that the 911 call, particularly Osborne’s statement about Goins having a

firearm, should be discounted because she stated that the information came from “a call” she

received, and she failed to name the caller. (Govt. Ex. 1, 911 Call, R. 25 (audio recording).) Goins

contends that Osborne’s failure to name her source makes her statement to the 911 operator

essentially an anonymous tip and is therefore insufficient to justify a warrantless entry. Goins is

correct that, in a probable cause analysis, an anonymous tip is of little probative value. See United

States v. Helton, 35 F.4th 511, 519 (6th Cir. 2022). But Vilic and Jenkins could rely on other

information aside from the statements in the 911 call, including Osborne’s statements at the scene

and their own observations, such as the alleged look of discomfort on Arnold’s face and the fact

that Goins’s arms were wrapped around her with his hands out of sight.

       Finally, contrary to Goins’s argument, a finding of exigent circumstances based on the facts

of this case does not stray beyond the bounds of the exception as articulated in our case law or

Supreme Court precedent. The Supreme Court has observed that police have the authority “to

enter a dwelling to protect a resident from domestic violence” if they have a “good reason to

believe” that the alleged victim remains at risk of harm. Georgia v. Randolph, 547 U.S. 103, 118

(2006). Nor do officers need to witness violence firsthand to ascertain that an individual may pose

a threat of harm to others or to themselves. See Fisher, 558 U.S. at 49. As already described, Vilic




                                                -6-
Case No. 22-1201, United States v. Goins


and Jenkins had multiple reasons to believe that waiting to obtain a warrant would endanger

Arnold.

        Other recent Sixth Circuit cases applying the exigent circumstances exception in domestic

violence situations echo our conclusions here. For example, in Baker v. City of Trenton, we

determined that the exigent circumstances exception applied where, relying on a witness statement,

the police dispatcher informed the officers that a young man was “threatening and yelling at his

mother” and was possibly armed. 936 F.3d at 528, 533. Police did not interview neighbors or

obtain any other evidence at the scene, other than hearing the suspect yell at them, demanding they

leave. Id. at 528. We agreed with the district court that those facts justified the police’s warrantless

entry, even where there were no signs of ongoing domestic violence. Id. at 532.

        In Schreiber v. Moe, we likewise concluded that exigent circumstances justified a

warrantless entry into a home where a 911 caller “claimed to have heard screaming and believed

that [a teenage girl] was being beaten by her parents.” 596 F.3d at 330. The police officer testified

that, upon arriving at the scene, he heard yelling from within the home, but could not confirm

whether or not he saw the alleged victim or her injuries before he entered. Id. at 330–31.

Nevertheless, we explained that the officer’s entry was justified under either scenario, as the

uncertainty of the alleged victim’s safety made it “reasonable for him to investigate so that he

could confirm [the victim] was okay.” Id.

        Conversely, in domestic violence cases where we found the exigent circumstances

exception inapplicable, the alleged victim had been removed from the potentially dangerous

situation already. For example, in United States v. Tatman, no exigency existed where the couple

had been separated and, while there was evidence of a firearm in the home, there was no indication

that it was likely to be used. 397 F. App’x 152, 163–64 (6th Cir. 2010). By contrast, when Vilic


                                                 -7-
Case No. 22-1201, United States v. Goins


and Jenkins arrived on the scene, Goins and Arnold were sitting close together on the couch, with

Arnold’s countenance and body language conveying discomfort. Likewise, the officers had no

indication that the weapon was no longer in play, particularly where, according to Vilic, he could

not see Goins’s hands.

       Overall, under the circumstances that existed when Vilic and Jenkins arrived on the scene,

reasonable officers would have had an objective basis for believing that they needed to enter the

premises immediately for Arnold’s safety.

                                       III. CONCLUSION

        For the foregoing reasons, we affirm the denial of Goins’s suppression motion.




                                              -8-